DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 16620539 filed on 12/09/2019. Claims 1-17 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. CN201910666129.9, filed in China on 07/23/2019, has been received.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizumi et al. (US Patent Pub. No. 2016/0210103 A1)
Regarding claim 1, Yoshizumi teaches a seamless splicing screen (Yoshizumi, Figs. 7-10, display system 10; Yoshizumi, [0159], display seamless image across the entire display region), comprising: 
a plurality of unit display modules spliced with each other (Yoshizumi, Figs. 7-10, display units 20a-20i), each of the unit display modules having a unit display area and a unit non-display area positioned on a side of the unit display area (Yoshizumi, Figs. 5A-6C, display unit 20 having display region 101 and region 110 that transmitting visible light, i.e. display area, and white regions outside of the display region 101, i.e. non-display area); 
wherein in a first direction of the seamless splicing screen, any two adjacent unit display modules comprise a first unit display module and a second unit display module (Yoshizumi, Figs. 7-10, e.g. display units 20a and 20e), a back of the unit display area of the first unit display module has a hollowed out portion disposed away from an end of the unit non-display area of the first unit display module (Yoshizumi, Figs. 5A-6C, back area not covered by the support 130, i.e. hollowed out), the unit non-display area of the second unit display module is disposed in the hollowed out portion to cause the unit display area of the first unit display module and the unit display area of the second unit display module to be adjacent to each other (Yoshizumi, Figs. 7-13B, each of the 
Regarding claim 2, Yoshizumi teaches the limitations of the parent claim 1 and further teaches the hollowed out portion of the first unit display module matches the unit non-display area of the second unit display module (Yoshizumi, Figs. 7-13B, each of the display units are slotted/jointed together where the display region covers the non-display area of the adjacent display units).
Regarding claim 3, Yoshizumi teaches the limitations of the parent claim 1 and further teaches each of the unit display modules comprises a base substrate, the hollowed out portion is disposed on a base substrate of the first unit display module, and the unit non-display area of the base substrate of the second unit display module is disposed in the hollowed out portion (Yoshizumi, Fig. 1A, substrate 111; Yoshizumi, Figs. 7-13B, each of the display units are slotted/jointed together where the display region covers the non-display area of the adjacent display units, hence the adjacent substrate is disposed in the hollow out portion of the neighboring display unit).
Regarding claim 4, Yoshizumi teaches the limitations of the parent claim 1 and further teaches in a second direction of the seamless splicing screen, any one of the unit display modules is arranged side by side with an adjacent unit display module, unit display areas of any two adjacent unit display modules are adjacent to each other, and the second direction is perpendicular to the first direction (Yoshizumi, Figs. 7, 10, 16B-17B, display units are arranged and overlapped in both the horizontal and vertical directions).
claim 5, Yoshizumi teaches the limitations of the parent claim 1 and further teaches a display area and a non-display area positioned on at least one side of the display area, wherein the display area comprises the unit display areas of the unit display modules spliced with each other, the non-display area comprises the unit non- display areas of the unit display modules in the second direction and positioned at an edge of the seamless splicing screen, the non-display area is positioned at an edge of the seamless splicing screen, and the second direction is perpendicular to the first direction (Yoshizumi, Figs. 7, 10, 16B-17B, display units are arranged and overlapped in both the horizontal and vertical directions; Yoshizumi, [0133] and [0180], the display can be arranged in a flat surface/orientation; Yoshizumi, Figs. 16B, 16C and 17B, when arranged in a flat surface/orientation, there is non-display/white region at the edge of the combined display area).
Regarding claim 6, Yoshizumi teaches the limitations of the parent claim 1 and further teaches a fixing mechanism positioned at a back of the unit display modules spliced with each other and fixedly connected to the unit display modules spliced with each other (Yoshizumi, Figs. 7-13B support 130 and arm 151a jointed together).
Regarding claim 7, Yoshizumi teaches the limitations of the parent claim 3 and further teaches each of the unit display modules further comprises a thin film transistor (TFT) array layer disposed on the base substrate and a light emitting layer disposed on the TFT array layer, and the light emitting layer is disposed in the unit display area (Yoshizumi, Fig. 23B, layer where transistor 820 is on, EL layer 833; Yoshizumi, [0321], EL layer 833 include light emitting layers; Yoshizumi, [0428], transistor type can be thin film type).
claim 8, Yoshizumi teaches the limitations of the parent claim 7 and further teaches the light emitting layer comprises a plurality of LED chips distributed in an array, and the LED chips are electrically connected to the TFT array layer (Yoshizumi, Fig. 23B, transistor 820 and EL layer 833 are connected to each other; Yoshizumi, [0321], EL layer 833 include light emitting layers; Yoshizumi, [0428], transistor type can be thin film type; Yoshizumi, Fig. 26A, the pixels 302 are arranged in an array; Yoshizumi, [0426], the EL elements can be LED).
Regarding claim 10, Yoshizumi teaches the limitations of the parent claim 8 and further teaches the LED chips comprise a red LED chip, a green LED chip, and a blue LED chip (Yoshizumi, [0426], LED includes a red LED, green LED and/or blue LED).
Regarding claim 11, Yoshizumi teaches the limitations of the parent claim 8 and further teaches the TFT array layer comprises a flexible layer disposed on the base substrate and a driving circuit disposed on the flexible layer, the LED chips are electrically connected to the driving circuit, and the flexible layer of the first unit display module partially covers the unit non-display area of the second unit display module (Yoshizumi, Fig. 23B, transistor 820; Yoshizumi, Fig. 23B, insulating layer 705; Yoshizumi, [0281], flexible substrate is preferably used; Yoshizumi, Figs. 7-13B, each of the display units are slotted/jointed together where the display region covers the non-display area of the adjacent display units).
Regarding claim 12, Yoshizumi teaches the limitations of the parent claim 11 and further teaches material of the flexible layer comprises polyimide (Yoshizumi, [0287], substrate having flexibility can be made from polyimide), and a thickness of the 
Regarding claim 13, Yoshizumi teaches the limitations of the parent claim 11 and further teaches the driving circuit comprises a pixel driving circuit disposed in the unit display area (Yoshizumi, Fig. 23B, transistor 820 in the display area 804 selectively provides signal to the EL layer, i.e. driving circuit) and a peripheral driving circuit disposed in the unit non-display area, the peripheral driving circuit is electrically connected to the pixel driving circuit (Yoshizumi, Figs. 5B, 6B and 6C, driving device 132; Yoshizumi, [0148], driving device 132 provide signal to drive display panel through FPC), and the light emitting layer is disposed on the pixel driving circuit and electrically connected to the pixel driving circuit (Yoshizumi, Fig. 23B, EL layer 833 is above transistor 820 and connected via through hole).
Regarding claim 14, Yoshizumi teaches the limitations of the parent claim 13 and further teaches each of the unit display modules further comprises a flexible circuit board and a printed circuit board, an end of the peripheral driving circuit away from the unit display area is electrically connected to an end of the flexible circuit board, another end of the flexible circuit board is electrically connected to the printed circuit board, the flexible circuit board is disposed at a side and a back of the unit non-display area of the unit display module, and the printed circuit board is disposed at the back of the unit display module (Yoshizumi, Figs. 5B, 6B and 6C, driving device 132 on the back of display unit 20; Yoshizumi, [0148], driving device 132 provide signal to drive display panel through FPC; Yoshizumi, Fig. 23B, FPC 808 connected to conductive layer 857 via connector 825).
claim 15, Yoshizumi teaches the limitations of the parent claim 7 and further teaches each of the unit display modules further comprises an encapsulation layer disposed in the unit display area, and the encapsulation layer is overlaid on the light emitting layer (Yoshizumi, Fig. 23B, insulating layer 715 above EL layer 833; Yoshizumi, [0303] insulating layer preventing diffusion of impurity to a light-emitting element, i.e. same function as an encapsulation layer).
Regarding claim 16, Yoshizumi teaches the limitations of the parent claim 15 and further teaches material of the encapsulation layer comprises an epoxy, acrylic, or a silicone based resin material (Yoshizumi, [0299], organic resin can be used as the insulating layer; Yoshizumi, [0228], organic resin can be epoxy resin, acrylic resin, etc.).
Regarding claim 17, Yoshizumi teaches a seamless splicing screen (Yoshizumi, Figs. 7-10, display system 10; Yoshizumi, [0159], display seamless image across the entire display region), comprising: 
a plurality of unit display modules spliced with each other (Yoshizumi, Figs. 7-10, display units 20a-20i), each of the unit display modules having a unit display area and a unit non-display area positioned on a side of the unit display area (Yoshizumi, Figs. 5A-6C, display unit 20 having display region 101 and region 110 that transmitting visible light, i.e. display area, and white regions outside of the display region 101, i.e. non-display area), and the unit display area of each of the unit display modules comprising a plurality of LED chips for emitting light and arranged in an array (Yoshizumi, Fig. 23B, EL layer 833; Yoshizumi, [0321], EL layer 833 include light emitting layers; Yoshizumi, Fig. 26A, the pixels 302 are arranged in an array; Yoshizumi, [0426], the EL elements can be LED); 

wherein in a second direction of the seamless splicing screen, any one of the unit display modules is arranged side by side with an adjacent unit display module, unit display areas of any two adjacent unit display modules are adjacent to each other, and the second direction is perpendicular to the first direction (Yoshizumi, Figs. 7, 10, 16B-17B, display units are arranged and overlapped in both the horizontal and vertical directions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi et al. (US Patent Pub. No. 2016/0210103 A1) in view of Ting et al. (US Patent Pub. No. 2018/0090639 A1)
Regarding claim 9, Yoshizumi teaches the limitations of the parent claim 8. Yoshizumi does not seem to explicitly teach the LED chips comprise Mini-LEDs or Micro-LEDs.
Yoshizumi teaches that other types of display devices can be used for his/her invention as well (Yoshizumi, [0006]). And that in a related art of providing image using display, Ting teaches the use of Micro-LEDs (Ting, [0004]).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use Micro-LEDs as suggested by Ting over the other types of displays. The suggestion/motivation would have been in order to take advantages of the high brightness, low power consumption, high resolution, high color saturation and long service life of the Micro-LEDs (Ting, [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2006/0044215 A1 to Brody et al. discloses a similar invention as recited, specifically a seamless splicing screen where the edges are overlapped to form the seamless splicing screen, see Figs. 3A and 3B.
U.S. Patent Publication No. 2007/0001927 A1 to Ricks et al. discloses a similar invention as recited, specifically a seamless splicing screen where the edges are overlapped to form the seamless splicing screen, see Figs. 2-4.
U.S. Patent Publication No. 2016/0014882 A1 to Jongman et al. discloses a similar invention as recited, specifically a seamless splicing screen where the edges are overlapped to form the seamless splicing screen, see Figs. 9A, 9B and 11a.
U.S. Patent Publication No. 2017/0031643 A1 to Jeong discloses a similar invention as recited, specifically a seamless splicing screen where the edges are overlapped to form the seamless splicing screen, see Figs. 5-7 and 20.
U.S. Patent No. 9,614,022 B2 to Miyake et al. discloses a similar invention as recited, specifically a seamless splicing screen where the edges are overlapped to form the seamless splicing screen, see Figs. 1B-3B.
U.S. Patent Publication No. 2017/0192733 A1 to Huang et al. discloses a similar invention as recited, specifically a seamless splicing screen where the edges are overlapped to form the seamless splicing screen, see Figs. 7 and 9.
U.S. Patent Publication No. 2017/0249119 A1 to Ding et al. discloses a similar invention as recited, specifically a seamless splicing screen where the edges are overlapped to form the seamless splicing screen, see Figs. 13, 14 and 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693